Name: Commission Implementing Regulation (EU) 2017/949 of 2 June 2017 laying down rules for the application of Regulation (EC) No 1760/2000 of the European Parliament and of the Council with regard to the configuration of the identification code for bovine animals and amending Commission Regulation (EC) No 911/2004 (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: consumption;  agricultural policy;  marketing;  research and intellectual property;  means of agricultural production;  information technology and data processing
 Date Published: nan

 3.6.2017 EN Official Journal of the European Union L 143/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/949 of 2 June 2017 laying down rules for the application of Regulation (EC) No 1760/2000 of the European Parliament and of the Council with regard to the configuration of the identification code for bovine animals and amending Commission Regulation (EC) No 911/2004 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97 (1) and in particular Article 4(3)(c) thereof, Whereas: (1) Regulation (EC) No 1760/2000 lays down rules concerning the identification and registration of bovine animals. In order to permit movements of bovine animals to be traced, that Regulation provides that all animals are to be identified by at least two means of identification listed in Annex I thereto, bearing the same unique identification code. The means of identification listed in that Annex include a conventional ear tag and an electronic identifier in the form of an electronic ear tag or a ruminal bolus or an injectable transponder. (2) Regulation (EC) No 1760/2000, as amended by Regulation (EU) No 653/2014 (2), provides for the rules concerning the configuration of the identification code to be laid down by implementing acts. (3) The most appropriate configuration of the identification code for bovine animals, to be consistent with the standards set by the International Organisation for Standardisation (ISO) for the identification of animals, is either the two-letter alpha country code or the three-digit numeric country code and an individual code for the animal consisting of a maximum 12 digits. (4) In addition, the configuration of the identification code to be laid down in this Regulation should ensure the functioning of the single market not only for bovine animals but also for ovine and caprine animals, where such configuration of the identification code is required in accordance with Council Regulation (EC) No 21/2004 (3), regardless of the means of identification introduced in the different Member States. (5) Commission Regulation (EC) No 911/2004 (4) sets out the codified form used to identify the Member State of origin together with information on the individual animal to be applied on visible ear tags. This codified form of identification is the two-letter alpha country code, together with an individual animal code consisting of a maximum of 12 digits. (6) The configuration of the identification code for bovine animals should be applicable for both conventional ear tags and electronic identifiers and such codes should be interoperable, electronically exchangeable and readable in all Member States. Accordingly, Regulation (EC) No 911/2004 should be amended to refer to the identification code to be laid down in this Regulation. (7) Article 1(2) of Regulation (EC) No 911/2004 provides that Spain, Ireland, Italy, Portugal and the United Kingdom may maintain their system of an alphanumeric code for the 12 digits following the country code in respect of animals born until 31 December 1999 for Spain, Ireland, Italy and Portugal and for the United Kingdom in respect of animals born until 30 June 2000. As the rules for the configuration of the identification code for bovine animals laid down in this Regulation are intended to replace those laid down in Article 1(2) of Regulation (EC) No 911/2004, this Regulation should also provide for that derogation. (8) Article 5 of Regulation (EC) No 1760/2000 provides that Member States have to set up a computerised database for bovine animals where the competent authority of the Member State has to record the identification code for bovine animals. In addition, Article 4(4) of that Regulation sets out the date from which the Member States have to ensure the full operability of the infrastructure required for making use of an electronic identifier as an official means of identification for bovine animals. This infrastructure includes the computerised database. (9) To facilitate the smooth transition from the conventional ear tags to electronic identifiers, it is appropriate to lay down the interim measures for the recoding of the identification code for bovine animals in the computerised database until the full operability of the infrastructure required for the use of an electronic identifier by the Member States is ensured. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation lays down rules for the configuration of the identification code for bovine animals as provided for in Article 4(3)(c) of Regulation (EC) No 1760/2000. Article 2 Configuration of the identification code for bovine animals The identification code for bovine animals shall be displayed on the means of identification as follows: (a) the first element of the identification code must be the country code of the Member State where the means of identification was first applied, in the form of either the two-letter alpha code or the three-digit numeric code as listed in the Annex; (b) the second element of the identification code must be a numeric individual animal code not exceeding 12 digits; however, Ireland, Spain, Italy, Portugal and the United Kingdom may maintain their system of an alphanumeric code for the 12 digits following the country code in respect of animals born until 31 December 1999 for Ireland, Spain, Italy and Portugal and for the United Kingdom in respect of animals born until 30 June 2000. Article 3 Computerised database The competent authority of the Member State may record in the computerised database for bovine animals as provided for in Article 5 of Regulation (EC) No 1760/2000, an identification code in the form of either the two-letter alpha code or the three-digit numeric code referred to in Article 2(a) of this Regulation regardless of the country code displayed on the means of identification provided that full traceability of a bovine animal is ensured. Article 4 Amendments to Regulation (EC) No 911/2004 Regulation (EC) No 911/2004 is amended as follows: (1) in Article 1, paragraph 2 is replaced by the following: 2. The characters forming the identification code on the ear tags shall be as laid down in Article 2 of Commission Implementing Regulation (EU) 2017/949 (*1). (*1) Commission Implementing Regulation (EU) 2017/949 of 2 June 2017 laying down rules for the application of Regulation (EC) No 1760/2000 of the European Parliament and of the Council with regard to the configuration of the identification code for bovine animals and amending Commission Regulation (EC) No 911/2004 (OJ L 143, 3.6.2017, p. 1).;" (2) Annex I is deleted. Article 5 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 204, 11.8.2000, p. 1. (2) Regulation (EU) No 653/2014 of the European Parliament and of the Council of 15 May 2014 amending Regulation (EC) No 1760/2000 as regards electronic identification of bovine animals and labelling of beef (OJ L 189, 27.6.2014, p. 33). (3) Council Regulation (EC) No 21/2004 of 17 December 2003 establishing a system for identification and registration of ovine and caprine animals and amending Regulation (EC) No 1782/2003 and Directives 92/102/EEC and 64/432/EEC (OJ L 5, 9.1.2004, p. 8). (4) Commission Regulation (EC) No 911/2004 of 29 April 2004 implementing Regulation (EC) No 1760/2000 of the European Parliament and of the Council as regards eartags, passports and holding registers (OJ L 163, 30.4.2004, p. 65). ANNEX Country codes as referred to in Article 2: Member State Two-letter alpha code Three-digit numeric code Belgium BE 056 Bulgaria BG 100 Czech Republic CZ 203 Denmark DK 208 Germany DE 276 Estonia EE 233 Ireland IE 372 Greece EL 300 Spain ES 724 France FR 250 Croatia HR 191 Italy IT 380 Cyprus CY 196 Latvia LV 428 Lithuania LT 440 Luxembourg LU 442 Hungary HU 348 Malta MT 470 Netherlands NL 528 Austria AT 040 Poland PL 616 Portugal PT 620 Romania RO 642 Slovenia SI 705 Slovakia SK 703 Finland FI 246 Sweden SE 752 United Kingdom UK 826